Citation Nr: 1602666	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-49 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1982 to November 1985 and from March 1986 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These matters were previously remanded by the Board in June 2013 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The claims file includes a June 2013 VA medical opinion, in which the clinician opined that it is not at least likely as not that the Veteran's current bilateral hearing loss disability caused by or a result of an event during his military service. The examiner explained that when comparing the Veteran's February 1982 entrance audiogram with his May 1986 audiogram, there was no significant threshold shifts noted and the Veteran's hearing remained within normal limits bilaterally. However, the claims folder reflects that during the Veteran's military service, abnormal hearing was present on a few occasions. (See October 1985 audiogram, January 1984 audiogram, and October 1983 audiogram). Further, the June 2013 clinician failed to discuss the Veteran's numerous in service complaints and treatment for bilateral ear pain and infections. (See July 1989 chronological record of medical care, March 1988 emergency care and treatment, December 1987 chronological record of medical care, April 1988 report of medical history, and March 1986 report of medical history). Without a medical opinion considering the Veteran' in-service abnormal hearing and his in-service treatment, the Board finds that a remand is warranted.

When a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). As such, the Board finds the June 2013 opinion to be inadequate and must remand for a supplemental opinion discussing, which considers the entire claims folder, to include the above noted evidence. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that in the June 2013 VA medical examination report, the clinician was unable to provide a medical opinion in regard to the Veteran's claim for service connection for tinnitus without resorting to mere speculation. The examiner incorrectly noted that the Veteran's hearing within normal limits during service. As mentioned above, the Veteran's service treatment records (STRs) reflect the Veteran with abnormal hearing at times during service. As such, the Board finds that the June 2013 opinion to be inadequate, and a remand for the issues on appeal to be warranted 

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion in regard to entitlement to service connection for bilateral hearing loss disability and tinnitus. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss is related to, or aggravated by, his active military service.

2. The examiner should consider the entire claims file to include: a.) the STRs; b.) the Veteran's statements in regard to his hearing disability; and c.) the Veteran's medical records, to include the October 1985, January 1984, and October 1983 audiograms noting the Veteran with abnormal hearing. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

The examiner should also address the following whether it is at least as likely as not (50 percent or greater) that the Veteran's tinnitus is related to, or aggravated by, his active military service.

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding. The audiologist should also discuss the significance of any post-service audiological testing data and comment on the impact of any post-service noise exposure on the Veteran's current bilateral hearing loss or tinnitus. 

Regardless of whether the audiologist's opinion has to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion. The audiologist should set forth the medical reasons to accept or reject the Veteran's theory that this current bilateral hearing loss disability and tinnitus are attributable to his in-service noise exposure. 

If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




